TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 8, 2014



                                      NO. 03-13-00142-CV


                                   Richard Coakley, Appellant

                                                 v.

                                     Mari Coakley, Appellee




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on November 29, 2012. Having

reviewed the record, it appears to the Court that Richard Coakley has not prosecuted his appeal

and did not comply with an order from this Court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.